

 S1023 ENR: Tropical Forest Conservation Reauthorization Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1023IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the Tropical Forest Conservation Act of 1998 through fiscal year 2021, and for other
			 purposes. 1.Short
 title; table of contents(a)Short titleThis Act may be cited as the Tropical Forest Conservation Reauthorization Act of 2018.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Amendment to short title of Act to encompass modified scope.Sec. 3. Protection of tropical forests and coral reefs.Sec. 4. Change to name of facility.Sec. 5. Eligibility for benefits.Sec. 6. Reduction of debt owed to the United States as a result of credits extended under title I of Food for Peace Act.Sec. 7. United States Government representation on oversight bodies for grants from debt-for-nature swaps and debt buybacks.Sec. 8. Conservation agreements.Sec. 9. Conservation Fund.Sec. 10. Changes to due dates of annual reports to Congress.Sec. 11. New authorization of appropriations for the reduction of debt and authorization for audit, evaluation, monitoring, and administration expenses.2.Amendment to short title of Act to encompass modified scope(a)In generalSection 801 of the Tropical Forest Conservation Act of 1998 (part V of Public Law 87–195; 22 U.S.C. 2151 note) is amended by striking Tropical Forest Conservation Act of 1998 and inserting Tropical Forest and Coral Reef Conservation Act of 1998.(b)ReferencesAny reference in any other provision of law, regulation, document, paper, or other record of the United States to the Tropical Forest Conservation Act of 1998 shall be deemed to be a reference to the Tropical Forest and Coral Reef Conservation Act of 1998.3.Protection of tropical forests and coral reefs(a)In
 generalSection 802 of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431), as renamed by section 2(a), is amended—(1)in subsections (a)(1), (a)(6), (b)(1), (b)(3), and (b)(4), by striking tropical forests each place it appears and inserting tropical forests and coral reef ecosystems;(2)in subsection (a)(2)(C), by striking far-flung;(3)in subsection (a)(7), by striking tropical forests is critical to the protection of tropical forests and inserting tropical forests and coral reef ecosystems is critical to the protection of such areas; and(4)in subsection (b)(2)—(A)by striking tropical forests the first place it appears and inserting tropical forests and coral ecosystems;(B)by striking tropical forests the second place it appears and inserting areas; and(C)by striking tropical forests the third place it appears and inserting tropical forests and coral reef ecosystems.(b)Amendments related to definitionsSection 803 of such Act (22 U.S.C. 2431a) is amended—(1)in paragraph (5)—(A)in the heading, by striking tropical forest and inserting tropical forest or coral reef;(B)in the matter preceding subparagraph (A), by striking tropical forest and inserting tropical forest or coral reef; and(C)in subparagraph (B)—(i)by striking tropical forest and inserting tropical forest or coral reef; and(ii)by striking tropical forests and inserting tropical forests or coral reefs; and(2)by adding at the end the following new paragraphs:(10)CoralThe term coral means species of the phylum Cnidaria, including—(A)all species of the orders Antipatharia (black corals), Scleractinia (stony corals), Alcyonacea (soft corals), Gorgonacea (horny corals), Stolonifera (organpipe corals and others), and Coenothecalia (blue coral), of the class Anthoza; and(B)all species of the order Hydrocorallina (fire corals and hydrocorals) of the class Hydrozoa.(11)Coral
 reefThe term coral reef means any reef or shoal composed primarily of coral.(12)Coral reef ecosystemThe term coral reef ecosystem means any coral reef and any coastal marine ecosystem surrounding, or directly related to, a coral reef and important to maintaining the ecological integrity of that coral reef, such as seagrasses, mangroves, sandy seabed communities, and immediately adjacent coastal areas..4.Change to name
			 of facility(a)In
 generalSection 804 of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431b), as renamed by section 2(a), is amended by striking Tropical Forest Facility and inserting Conservation Facility.(b)Conforming
 amendments to definitionsSection 803(8) of such Act (22 U.S.C. 2431a(8)) is amended—(1)in the heading, by striking Tropical forest facility and inserting Conservation facility; and(2)by striking Tropical Forest Facility both places it appears and inserting Conservation Facility.(c)ReferencesAny reference in any other provision of law, regulation, document, paper, or other record of the United States to the Tropical Forest Facility shall be deemed to be a reference to the Conservation Facility.5.Eligibility for
 benefitsSection 805(a) of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431c(a)), as renamed by section 2(a), is amended—(1)by striking tropical forest and inserting tropical forest or coral reef;(2)by redesignating paragraph (2) as paragraph (7); and(3)by striking paragraph (1) and inserting the following new paragraphs:(1)whose government is democratically elected;(2)whose government has not repeatedly provided support for acts of international terrorism;(3)whose government is not failing to cooperate on international narcotics control matters;(4)whose government (including its military or other security forces) does not engage in a consistent pattern of gross violations of internationally recognized human rights;(5)that has in effect, has received approval for, or is making significant progress toward—(A)an International Monetary Fund standby arrangement, extended Fund arrangement, or an arrangement under the structural adjustment facility or enhanced structural adjustment facility, or a Fund monitored program, or is implementing sound macroeconomic policies, unless the President determines that such an arrangement or program could reasonably be expected to have significant adverse social or environmental effect; and(B)as appropriate, structural or sectoral adjustment loans from the International Bank for Reconstruction and Development or the International Development Association, unless the President determines that the resulting adjustment requirements could reasonably be expected to have significant adverse social or environmental effects;(6)if appropriate, has agreed with its commercial bank lenders on a satisfactory financing program, including, as appropriate, debt or debt service reduction; and.6.Reduction of debt owed to the United States as a result of credits extended under title I of Food
 for Peace ActSection 807(a)(1) of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431e(a)(1)), as renamed by section 2(a), is amended by striking outstanding as of January 1, 1998, and inserting outstanding as of the date of the enactment of the Tropical Forest Conservation Reauthorization Act of 2018.7.United States
			 Government representation on oversight bodies for grants from
			 debt-for-nature
 swaps and debt buybacksSection 808(a)(5) of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431f(a)(5)), as renamed by section 2(a), is amended by adding at the end the following new subparagraph:(C)United States
 Government representation on the administering bodyOne or more individuals appointed by the United States Government shall serve in an official capacity on the administering body that oversees the implementation of grants arising from a debt-for-nature swap or debt buyback regardless of whether the United States is a party to any agreement between the eligible purchaser and the government of the beneficiary country..8.Conservation
			 agreements(a)Renaming of
 agreementsSection 809 of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431g), as renamed by section 2(a), is amended—(1)in the section heading, by striking Tropical Forest Agreement and inserting Conservation Agreement; and(2)in subsection (a)—(A)by striking Authority and all that follows through (1) In General.—The Secretary and inserting Authority.—The Secretary; and(B)by striking Tropical Forest Agreement and inserting Conservation Agreement.(b)Elimination of
			 requirement To consult with the enterprise for the Americas
 BoardSuch subsection is further amended by striking paragraph (2).(c)Role of
 beneficiary countriesSuch section is further amended—(1)in subsection (e)(1)(C), by striking in exceptional circumstances, the government of the beneficiary country and inserting in limited circumstances, the government of the beneficiary country when needed to improve governance and enhance management of tropical forests or coral reef ecosystems, without replacing existing levels of financial efforts by the government of the beneficiary country and with priority given to projects that complement grants made under subparagraphs (A) and (B); and(2)by amending subsection (f) to read as follows:(f)Review of
 larger grantsAny grant of more than $250,000 from a Fund must be approved by the Government of the United States and the government of the beneficiary country..(d)Technical and
 conforming amendmentsSuch section is further amended—(1)in subsection (c)(2)(A)(i), by inserting to serve in an official capacity after Government; and(2)in subsection (d)—(A)in the matter preceding paragraph (1), by striking tropical forests and inserting tropical forests and coral reef ecosystems;(B)in paragraph (5), by striking tropical forest; and(C)in paragraph (6), by striking living in or near a tropical forest in a manner consistent with protecting such tropical forest and inserting dependent on a tropical forest or coral reef ecosystem and related resources in a manner consistent with conserving such resources.(e)Conforming
 amendments to definitionsSection 803(7) of such Act (22 U.S.C. 2431a(7)) is amended—(1)in the heading, by striking Tropical Forest Agreement and inserting Conservation Agreement; and(2)by striking Tropical Forest Agreement both places it appears and inserting Conservation Agreement.9.Conservation
			 Fund(a)In
 generalSection 810 of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431h), as renamed by section 2(a), is amended—(1)in the section heading, by striking Tropical Forest Fund and inserting Conservation Fund; and(2)in subsection (a)—(A)by striking Tropical Forest Agreement and inserting Conservation Agreement; and(B)by striking Tropical Forest Fund and inserting Conservation Fund.(b)Conforming
 amendments to definitionsSuch Act is further amended—(1)in section 803(9) (22 U.S.C. 2431a(9))—(A)in the heading, by striking Tropical Forest Fund and inserting Conservation Fund; and(B)by striking Tropical Forest Fund both places it appears and inserting Conservation Fund;(2)in section 806(c)(2) (22 U.S.C. 2431d(c)(2)), by striking Tropical Forest Fund and inserting Conservation Fund; and(3)in section 807(c)(2) (22 U.S.C. 2431e(c)(2)), by striking Tropical Forest Fund and inserting Conservation Fund.10.Changes to due
 dates of annual reports to CongressSection 813 of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431k), as renamed by section 2(a), is amended—(1)in subsection (a)—(A)by striking (a) In General.—Not later than December 31 and inserting Not later than April 15; and(B)by striking fiscal year both places it appears and inserting calendar year; and(2)by striking subsection (b).11.New
			 authorization of appropriations for the reduction of debt and
			 authorization for
 audit, evaluation, monitoring, and administration expensesSection 806 of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431d), as renamed by section 2(a), is amended—(1)in subsection (d), by adding at the end the following new paragraphs:(7)$20,000,000 for fiscal year 2019.(8)$20,000,000 for fiscal year 2020.; and
 (2)by amending subsection (e) to read as follows:(e)Use of funds To
				conduct program audits, evaluations, monitoring, and
 administrationOf the amounts made available to carry out this part for a fiscal year, $300,000 is authorized to be made available to carry out audits, evaluations, monitoring, and administration of programs under this part, including personnel costs associated with such audits, evaluations, monitoring and administration..Speaker of the House of RepresentativesVice President of the United States and President of the Senate